Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s 9-6-22 elections of the species of invention wherein the method involves “administering the antigen binding construct to a subject,” and wherein the antigen binding construct is “a minibody” and wherein the detectable marker is “89Zr” are acknowledged.

Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirements, applicant’s election has been treated as an election without traverse (MPEP § 818.01(a)).

However, upon further consideration the requirement that application elect if the species of antibody is administered to a subject vs. used in vitro has been withdrawn.

Claims 2-17 are pending.

Claims 2-10 and 12-17 are under examination as they read on the species of invention wherein the antigen binding construct is “a minibody” and wherein the detectable marker is “89Zr.”

Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-6-22.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olafsen et al. (Antibody Engineering Vol. 2, “Generation of Single-Chain Fv Fragments and Multivalent Derivatives scFv-Fc and scFv-CH3 (Minibodies),” Chapter 6, Springer-Verlag Berlin Heidelberg, pages 69-84, 2010) in view of Ho et al. (20110268656), Zhou et al. (Blood. 2012;120(22):4334-4342 and Supplemental pages 1-6) as evidenced by Wahlin et al. (Clin Cancer Res 2007;13(2), 388-397); Baeuerle et al. (Cancer Res 2009; 69: (12). June 15, 2009, 4941-4); Peng et al. (Cancer Res; 72(20); 5209–18, 2012); Overwijk et al. (The Journal of Experimental Medicine, Volume 198, Number 4, August 18, 2003, 569–580); Klein et al. (Clin Cancer Res 2009;2507 15(7), 2009); Cipponi et al. (Cancer Immunol Immunother (2011) 60:1153–1160) and Issekutz et al. (Arthritis & Rheumatism, Vol. 63, No. 11, November 2011), and as further evidenced by Olafsen et al. (Semin Nucl Med 40:167-181, 2010)
(all cited on an IDS).

Knowledge in the prior art regarding the role of CD8+ T cells in anti-cancer immunity

Numerous teachings in the art prior to applicant’s date of invention demonstrate that the effectiveness of various cancer treatments is correlated with the extent to which they induce infiltration of CD8+ T cells into or around tumor tissue, and similarly, that the degree to which CD8+ T cells infiltrate the tumor microenvironment can be predictive as to how a patient will respond to a cancer therapeutic.

For example, Wahlin teaches the level of perifollicular CD8+ T cells in follicular lymphoma lymph nodes detected at the time of disease diagnosis correlates with better prognosis (see Materials and Methods and Discussion).  Wahlin further teaches “Higher levels of CD8+ T cells increased the chance of treatment-free survival at 6 months, but it could be that the main effect of the CD8+ cells is in conjunction with treatment. We do not know whether the CD8+ cells could modify the antibody-dependent cell-mediated cytotoxicity involved in the effect of rituximab. Conversely, we cannot say whether treatments such as fludarabine, a well-known T-cell suppressor (39), could disrupt the numbers or actions of the nodal CD8+ cells." (see page 394, last full paragraph).

Baeuerle teaches a bispecific antibody directed against CD19 and CD3 (Blinatumomab) is useful to treat follicular lymphoma (page 4942-3 bridging paragraph).  Baeuerle further teaches infiltration of tumors with T-cells is expected to correlate with the successfulness of bispecific antibody therapy (see page 4943 col. bridging and last paragraphs).

Peng teaches treatment of a mouse harboring a B16 tumor with a combination of anti-PD-1 antibody and pmel-1 TCR T cells, the vast majority of which are CD8+ as evidenced by Overwijk at Fig. 1A, and demonstrates in this model system that PD-1 blockade leads to greater numbers of tumor infiltrating T cells (see Fig. 3A), which was correlated with decrease tumor growth (see Fig. 2E).

Similarly, Klein shows tumor regression in a melanoma patient subsequent to anti-CTLA-4 treatment is associated with melan-A specific CD8+ T cell infiltration into tumor tissue (see Fig. 2 and page 2510 col. bridging paragraph).

Consistent with the above, Cipponi describes how the presence of tumor infiltrating lymphocytes, including CD8+ TIL (see “Lysis of the tumor cells" and "Persistence of the T-cell attack"), is predictive of a better clinical outcome following immunotherapy (see “Introduction” and section entitled, “Prognostic significance of TILs in melanoma” and Table 1), a finding which also extends to colorectal tumors and ovarian carcinomas (see 1st full paragraph on page 1155).

Thus, at the time of applicant’s invention it would have been obvious to the ordinarily skilled artisan that having the ability to detect the extent of CD8+ T cells within and/or nearby a tumor would be advantageous.  It is with this knowledge of the art in mind that the ordinarily skilled artisan would have understood the teachings of Olafsen in view of Ho and Zhou.

Olafsen in view of Ho and Zhou

Olafsen teaches minibodies comprising single chain variable domains fused to an IgG1 hinge region which, in turn, is fused to the CH3 domain of human Fc are intermediate-sized antibody fragments that are not cleared as quickly as scFvs and diabodies but nonetheless are small enough for effective tumor imaging (see pages 69-71 and Section 6.4).  Olafsen further teaches that while “engineered antibody fragments have yet to enter the clinic as approved therapy and/or imaging agents… rapid bacterial expression systems has permitted quick generation of fully human antibody fragments with desired specificities.  Thus, fully human, recombinant antibody fragments for imaging and/or therapy are likely to enter the clinic in the near future.” (see ibid).

However, Olafsen does not explicitly teach a method of detecting a presence or absence of a CD8. the method comprising: applying an antigen binding construct to a sample, the antigen binding construct comprising: a HCDR1 of SEQ ID NO: 3 or 6; a HCDR2 of SEQ ID NO: 3 or 6; a HCDR3 of SEQ ID NO: 3 or 6; a LCDR1 of SEQ ID NO: 9; a LCDR2 of SEQ ID NO: 9; and a LCDR3 of SEQ ID NO: 9; and detecting a presence or an absence of the antigen binding construct, thereby detecting a presence or absence of a CD8 (claim 2), including the method of claim 2, wherein the antigen binding construct is administered to a host, and wherein a first quantity of antigen binding construct thereof is unbound to CD8, and a second quantity of antigen binding construct is bound to CD8, wherein at least about 80% of the first quantity of antigen binding construct is eliminated in no more than 12 hours (claim 9).

Like Olafsen, Ho teaches minibodies comprising single chain variable domains fused to an IgG1 hinge region which, in turn, is fused to the CH3 domain of human Fc are intermediate-sized antibody fragments that are not cleared as quickly as scFvs and diabodies but nonetheless are small enough for effective tumor imaging (see paragraphs 0003-4; 0050; 0096; Figs. 1 and 3; claim 1).  Ho also teaches said minibodies can be humanized (see paragraphs 0049).  

Considering the knowledge in the art as evidenced by Wahlin, Baeuerle, Peng, Klein, Cipponi set forth above in the context of the teachings of Olafsen and Ho it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make a CD8-binding minibody for the purpose of imaging tumor associated cells within the topography of a cancer patient’s body.

It would also have been obvious to one of ordinary skill in the art to consider pre-existing anti-CD8 antibodies as a source for the starting material needed to construct a minibody that binds specifically to CD8.  

In this regard, one of ordinary skill in the art would have been well aware the murine anti-human CD8 antibody named “OKT8” had been widely used by immunologists, going back to the early 80s, to detect CD8+ cytotoxic T lymphocytes.  

It further would have been well known to the ordinarily skilled artisan that administration of a polypeptide having a non-human origin to a human patient, such as the administration of a murine antibody to a human patient, often induces a human anti-murine antibody (HAMA) response, which blocks the ability of the antibody to bind its cognate antigen and/or leads to the premature removal of antibody from the bloodstream.

Zhou teaches a humanized single chain version of the OKT8 antibody and shows it has the ability to bind specifically to CD8+ T cells and to be efficiently expressed by human cells in the context of a fusion protein (see Zhou Results section entitled “Generation and characterization of CD8-LV” and Supplemental Fig. S1 and associated Fig. legend).

Given the above, it would have been obvious to one of ordinary skill in the art to prepare a low immunogenicity anti-CD8 minibody comprising a detectable marker, and to use said labeled antibody to visualize target cells within the topography of the of cancer patient’s body so as to detect tumor infiltrating CD8+ T cells both prior to and during therapeutic treatment.  A reason the ordinarily skilled artisan would have been motivated to prepare a humanized anti-CD8 minibody based on OKT8, and to use said antibody as a tool for monitoring CD8+ infiltration into and around a given tumor is because (i) Zhou taught the successful production of a humanized anti-CD8 scFv fusion protein derived from an anti-CD8 antibody long known in the art, OKT8, and (ii) hybridoma cells for cloning the variable domains of OKT8 were readily available from the ATCC as evidenced by Issekutz at page 3468 last full paragraph.

With respect to the method of claim 9 which specifies that the antibody is administered to the host in excess to CD8 such that some of the antibody remains unbound to CD8, and further that at least 80% of said unbound portion of the antibody is eliminated in no more than 12 hours, as evidenced by Olafsen Semin Nucl Med at page 168-69 bridging paragraph, while around 25% of a given minibody is taken up by a tumor expressing its cognate antigen at 12 hours (see Fig. 2B), less than 10% of the administered minibody remains in the blood at 12 hours (see Fig. 2A).  Thus, the evidence tends to indicate that the ordinarily skilled artisan practicing a method of detecting CD8+ T-cells using a humanized OKT8 minibody in a cancer patient observe at least about 80% elimination of unbound antibody by no more than 12 hours after administration.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olafsen et al. (Antibody Engineering Vol. 2, “Generation of Single-Chain Fv Fragments and Multivalent Derivatives scFv-Fc and scFv-CH3 (Minibodies),” Chapter 6, Springer-Verlag Berlin Heidelberg, pages 69-84, 2010) in view of Ho et al. (20110268656), Zhou et al. (Blood. 2012;120(22):4334-4342 and Supplemental pages 1-6), Klein et al. (Clin Cancer Res 2009;2507 15(7), 2009) and Pontiggia et al. (Journal of Investigative Dermatology (2009) 129, 480–490, cited herewith) as evidenced by Wahlin et al. (Clin Cancer Res 2007;13(2), 388-397); Baeuerle et al. (Cancer Res 2009; 69: (12). June 15, 2009, 4941-4); Peng et al. (Cancer Res; 72(20); 5209–18, 2012); Overwijk et al. (The Journal of Experimental Medicine, Volume 198, Number 4, August 18, 2003 569–580); Cipponi et al. (Cancer Immunol Immunother (2011) 60:1153–1160) and Issekutz et al. (Arthritis & Rheumatism, Vol. 63, No. 11, November 2011, pp 3467–3476).
(cited on an IDS unless otherwise noted above).

Knowledge in the prior art regarding the role of CD8+ T cells in anti-cancer immunity

Numerous teachings in the art prior to applicant’s date of invention demonstrate that the effectiveness of various cancer treatments is correlated with the extent to which they induce infiltration of CD8+ T cells into or around tumor tissue, and similarly, that the degree to which CD8+ T cells infiltrate the tumor microenvironment can be predictive as to how a patient will respond to a cancer therapeutic.

For example, Wahlin teaches the level of perifollicular CD8+ T cells in follicular lymphoma lymph nodes detected at the time of disease diagnosis correlates with better prognosis (see Materials and Methods and Discussion).  Wahlin further teaches “Higher levels of CD8+ T cells increased the chance of treatment-free survival at 6 months, but it could be that the main effect of the CD8+ cells is in conjunction with treatment. We do not know whether the CD8+ cells could modify the antibody-dependent cell-mediated cytotoxicity involved in the effect of rituximab. Conversely, we cannot say whether treatments such as fludarabine, a well-known T-cell suppressor (39), could disrupt the numbers or actions of the nodal CD8+ cells." (see page 394, last full paragraph).

Baeuerle teaches a bispecific antibody directed against CD19 and CD3 (Blinatumomab) is useful to treat follicular lymphoma (page 4942-3 bridging paragraph).  Baeuerle further teaches infiltration of tumors with T-cells is expected to correlate with the successfulness of bispecific antibody therapy (see page 4943 col. bridging and last paragraphs).

Peng teaches treatment of a mouse harboring a B16 tumor with a combination of anti-PD-1 antibody and pmel-1 TCR T cells, the vast majority of which are CD8+ as evidenced by Overwijk at Fig. 1A, and demonstrates in this model system that PD-1 blockade leads to greater numbers of tumor infiltrating T cells (see Fig. 3A), which was correlated with decrease tumor growth (see Fig. 2E).

Consistent with the above, Cipponi describes how the presence of tumor infiltrating lymphocytes, including CD8+ TIL (see “Lysis of the tumor cells" and "Persistence of the T-cell attack"), is predictive of a better clinical outcome following immunotherapy (see “Introduction” and section entitled, “Prognostic significance of TILs in melanoma” and Table 1), a finding which also extends to colorectal tumors and ovarian carcinomas (see 1st full paragraph on page 1155).

Thus, at the time of applicant’s invention it would have been obvious to the ordinarily skilled artisan that having the ability to detect the extent of CD8+ T cells within and/or nearby a tumor would be advantageous.  It is with this knowledge of the art in mind that the ordinarily skilled artisan would have understood the teachings of Olafsen in view of Ho and Zhou.

Olafsen in view of Ho, Zhou, Klein and Pontiggia

Olafsen teaches minibodies comprising single chain variable domains fused to an IgG1 hinge region which, in turn, is fused to the CH3 domain of human Fc are intermediate-sized antibody fragments that are not cleared as quickly as scFvs and diabodies but nonetheless are small enough for effective tumor imaging (see pages 69-71 and Section 6.4).  Olafsen further teaches that while “engineered antibody fragments have yet to enter the clinic as approved therapy and/or imaging agents… rapid bacterial expression systems has permitted quick generation of fully human antibody fragments with desired specificities.  Thus, fully human, recombinant antibody fragments for imaging and/or therapy are likely to enter the clinic in the near future.” (see ibid).

However, Olafsen does not explicitly teach a method of detecting a presence or absence of a CD8. the method comprising: applying an antigen binding construct to a sample, the antigen binding construct comprising: a HCDR1 of SEQ ID NO: 3 or 6; a HCDR2 of SEQ ID NO: 3 or 6; a HCDR3 of SEQ ID NO: 3 or 6; a LCDR1 of SEQ ID NO: 9; a LCDR2 of SEQ ID NO: 9; and a LCDR3 of SEQ ID NO: 9; and detecting a presence or an absence of the antigen binding construct, thereby detecting a presence or absence of a CD8 (claim 2), including the method of claim 2, further comprising applying a secondary antigen binding construct to the sample, wherein the secondary antigen binding construct binds specifically to the antigen binding construct (claim 6) or the method of claim 2, wherein the antigen binding construct is incubated with the sample for no more than 6 / 20 hours (claims 7 and 8).

Like Olafsen, Ho teaches minibodies comprising single chain variable domains fused to an IgG1 hinge region which, in turn, is fused to the CH3 domain of human Fc are intermediate-sized antibody fragments that are not cleared as quickly as scFvs and diabodies but nonetheless are small enough for effective tumor imaging (see paragraphs 0003-4; 0050; 0096; Figs. 1 and 3; claim 1).  Ho also teaches said minibodies can be humanized (see paragraphs 0049).  

Considering the knowledge in the art as evidenced by Wahlin, Baeuerle, Peng and Cipponi set forth above in the context of the teachings of Olafsen and Ho it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make a CD8-binding minibody for the purpose of imaging the extent to which CD8+ T cells infiltrate a tumor section, e.g., a displayed in Klein Fig. 2B.  

For example, it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have had a reasonable expectation of successfully staining tumor infiltrating CD8+ T-cells by incubating a cell section for less than 6 hours with an anti-CD8 minibody given the teachings of Ho that a different minibody, anti-PSMA, was capable of distinctly staining the plasma membrane of the human prostate cancer cell line LNCaP  when incubated for less than 6 hours (see paragraph 0125).

As to the source of the CD8 antigen binding domain, it further would have been obvious to one of ordinary skill in the art to consider pre-existing anti-CD8 antibodies for the starting material needed to construct such an anti-CD8 minibody.  

In this regard, one of ordinary skill in the art would have been well aware the murine anti-human CD8 antibody named “OKT8” had been widely used by immunologists, going back to the early 80s, to detect CD8+ cytotoxic T lymphocytes.  

In this regard, Zhou teaches a humanized single chain version of the OKT8 antibody and shows it has the ability to bind specifically to CD8+ T cells and to be efficiently expressed by human cells in the context of a fusion protein (see Zhou Results section entitled “Generation and characterization of CD8-LV” and Supplemental Fig. S1 and associated Fig. legend).

Given the above, it would have been obvious to one of ordinary skill in the art to prepare an anti-CD8 minibody having the variable domains of Zhou, said minibody comprising a detectable marker, and to use said labeled antibody to visualize tumor infiltrating CD8+ T cells using an immunohistochemical assay similar to the one shown in Fig. 2B of Klein.  Note in this regard that it would have been obvious to one of ordinary skill in the art that numerous methods could be used to detect the presence of the anti-CD8 minibody, e.g., using a secondary a secondary antibody that binds to the CH3 domain of IgG.  For example, Pontiggia shows detection of the C8/144B anti-CD8 antibody with a secondary antibody (see Fig. 1A and page 488, right col., 1st full paragraph).

A reason the ordinarily skilled artisan would have been motivated to prepare an anti-CD8 minibody based on OKT8 was because hybridoma cells for cloning the variable domains of OKT8 were readily available from the ATCC as evidenced by Issekutz at page 3468 last full paragraph.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olafsen et al. (Antibody Engineering Vol. 2, “Generation of Single-Chain Fv Fragments and Multivalent Derivatives scFv-Fc and scFv-CH3 (Minibodies),” Chapter 6, Springer-Verlag Berlin Heidelberg, pages 69-84, 2010) in view of Ho et al. (20110268656), Zhou et al. (Blood. 2012;120(22):4334-4342 and Supplemental pages 1-6) as evidenced by Wahlin et al. (Clin Cancer Res 2007;13(2), 388-397), etc. as applied to claims 2-5, 9 and 10 above, and further in view of Deri et al. (Nucl Med Biol. 2013 January ; 40(1): 3–14) as evidenced by Nagengast et al. (Cancer Res; 71(1); 143–53. 2010) and Vosjan et al. (Mol Cancer Ther; 11(4); 1017–25. 2012) (all cited on an IDS).

Certain teachings of Olafsen in view of Ho and Zhou as evidenced by Wahlin, etc., are described above.  

Moreover, with further respect to using a minibody for imaging tumor associated cells Ho teaches minibodies comprising detectable agents, such as 89Zr, are suitable for in vivo imaging modalities because they enable visualization of target cells within the topography of a subject's body, using a technique such as positron emission tomography (PET) (see paragraphs 65 and 82-84).

Additionally Deri teaches that when it comes to immunoPET, the 89Zr isotope offers a number of advantages over the traditionally used 124I isotope such as being safer to handle, cheaper to produce, and having a relatively low positron energy emissions, and, in turn, better imaging resolution (See page 2, 1st – 3rd paragraphs; page 3, 1st full paragraph).

With respect to labeling a minibody with 89Zr, the skilled artisan was well aware that small fragment of antibodies had been labeled with 89Zr and successfully used for antibody-based positron emission tomography (immunoPET).  

For example, Nangengast teaches effective immunoPET imaging of VEGF expression in a human VEGF expressing xenograft mouse model system (see, e.g., the section entitled “Molecular tumor imaging using 89Zr-ranibizumab PET.”)  Given the dynamic changes in VEGF expression associated with treatment with sunitinib, Nangengast envisions “the need for noninvasive follow up in continuous as well as intermittent dosing schedules in the clinic to understand the effect of antiangiogenic treatment.” (see page 151, right col., last paragraph).  

Nangengast concludes: "The newly developed VEGF tracer can be clinically used and translate preclinical findings. Recently the first clinical trials have been initiated to visualize VEGF. 111In-bevacizumab visualized all known melanoma lesions in a feasibility study, even very small (1 cm) lesions (37). At this moment serial 89Zrbevacizumab VEGF-PET scans are performed to study the role of these scans during antiangiogenic treatment in renal cell carcinoma patients (38). When more rapid insight in the dynamic changes in VEGF response in the tumors is required at shorter intervals, 89Zr-ranibizumab offers an additional investigative opportunity.  In conclusion, 89Zr-ranibizumab-PET allows noninvasive dynamic and spatial in vivo visualization and quantification of VEGF signaling. 89Zr-ranibizumab-PET therefore has potential use for preclinical and clinical follow up, guidance of new treatment strategies, optimal dose finding, and exploration of drug combinations, to increase the benefit of antiangiogenic therapies.”

Similarly, Vosjan teaches effective immunoPET imaging of HGF expression in nude mice bearing U87 MG xenografts (see “Biodistribution study” Section starting on page 1020).  In the paragraph bridging pages 1023-24 Vosjan teaches, "On the basis of the achievements described herein we think clinical evaluation of either 1E2-Alb8 or 6E10-Alb8 is justified. In such studies, the use of 89Zr-immuno-PET might be of added value. Taking the complexity of signal transduction routes into account, it is uncertain whether a relationship between imaging uptake and response will be seen in patients. What might be seen, however, is a good negative predictive value of imaging, which means that there will most probably be no response when there is no Nanobody uptake in the tumor. In such way imaging might be of value to enrich the patient population that might benefit from αHGF treatment. In addition, imaging might be of value to assess the Nanobody dosage for optimal tumor targeting, the optimal schedule of Nanobody administration, and cross reactivity with normal tissues to anticipate toxicity.”  Thus, the teachings of Vosjan provide yet another example of successful use a 89ZR labeled antibody fragment for immunoPET.

Given the teachings of Olafsen in view of Ho, Zhou and Deri as evidenced by the knowledge in the art of using small fragments of antibodies labeled with 89Zr for immunoPET, it would have been obvious to one of ordinary skill in the art that the 89Zr isotope is an excellent option for labeling an anti-CD8 minibody for the purposes of immunoPET.  One of ordinary skill in the art would have been motivated to, and would have had a reasonable expectation of successfully preparing an 89Zr-labled anti-CD8 minibody given the many advantages of 89Zr for immunoPET as described by Deri and further given the successful use in the art of 89Zr labeled antibody fragments.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 2-5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (WO2014025828) in view of Zhou et al. (Blood. 2012;120(22):4334-4342 and Supplemental pages 1-6) and Ho et al. (20110268656) as evidenced by Olafsen et al. (Semin Nucl Med 40:167-181, 2010) (all cited on an IDS).

Wu teaches the production of anti-CD8 minibodies based on the parental hybridoma antibodies YTS169 and 2.43 (see Examples 3-5), wherein said anti-CD8 minibodies produce “…high contrast ImmunoPET images of CD8+ lymphoid organs at only four hours post- injection.” (see Abstract).

Wu postulates their minibodies comprising heavy and light chain variable domains from the  YTS169 and 2.43 murine hybridomas can be used for in vivo imaging and treatment in humans (see paragraphs 0023, 0033, 0045, 00135,  00227, 00262), including .  

However, nowhere does Wu show minibodies comprising heavy and light chain variable domains from the YTS169 and 2.43 murine hybridomas can actually bind human CD8.  

Moreover, an extensive review of the prior art mentioning “YTS169,” or “YTS 169.4.2.1” or “2.43” antibodies does not reveal any instances where these antibodies were taught to bind human CD8.  Rather, all the prior art mentioning “YTS169,” “YTS 169.4.2.1” and “2.43” antibodies solely describes the ability of these antibodies to bind to murine CD8.

Given this apparent conflict between the teachings of Wu and the knowledge in the art it would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to substitute the heavy and light chain variable domain from an antibody known to bind human CD8 for the heavy and light variable domains of the YTS169 and 2.43.  

Moreover, given the teachings of Wu at paragraph 00119, the ordinarily skilled artisan would have been motivated ensure that a minibody capable of binding human CD8 comprises not only human variable domains but also human hinge and CH3 sequence (see Ho below) so as to minimize human anti-murine immunogenicity which promotes the premature removal of antibody from the bloodstream.

With respect to making a minibody capable of binding human CD8, the ordinarily skilled artisan would have been well aware that the murine anti-human CD8 antibody named “OKT8” had been widely used by immunologists, going back to the early 80s, to detect CD8+ cytotoxic T lymphocytes.

Zhou taught a humanized single chain version of the OKT8 antibody and showed it had the ability to bind specifically to CD8+ T cells and to be efficiently expressed by human cells in the context of a fusion protein (see Zhou Results section entitled “Generation and characterization of CD8-LV” and Supplemental Fig. S1 and associated Fig. legend).

Moreover, Ho taught minibodies comprising single chain variable domains fused to a human IgG1 hinge region + a GlySer linker which was, in turn, fused to a human IgG1 CH3 domain (see paragraphs 0050 and 0102)  According to Ho, the intermediate-sized minibody fragment that is not cleared as quickly as an scFv but nonetheless is small enough for effective tumor imaging (see paragraphs 0003-4).

Given the above, it would have been obvious to one of ordinary skill in the art to prepare a low immunogenicity anti-CD8 minibody comprising a detectable marker, and to use said labeled antibody to visualize target cells within the topography of the of cancer patient’s body so as to detect tumor infiltrating CD8+ T cells both prior to and during therapeutic treatment.  A reason the ordinarily skilled artisan would have been motivated to prepare a humanized anti-CD8 minibody based on OKT8, and to use said antibody as a tool for monitoring CD8+ infiltration into and around a given tumor is because (i) Zhou taught the successful production of a humanized anti-CD8 scFv fusion protein derived from an anti-CD8 antibody long known in the art, OKT8, and (ii) hybridoma cells for cloning the variable domains of OKT8 were readily available from the ATCC as evidenced by Issekutz at page 3468 last full paragraph.

With respect to the method of claim 9 which specifies that the antibody is administered to the host in excess to CD8 such that some of the antibody remains unbound to CD8, and further that at least 80% of said unbound portion of the antibody is eliminated in no more than 12 hours, as evidenced by Olafsen Semin Nucl Med at page 168-69 bridging paragraph, while around 25% of a given minibody is taken up by a tumor expressing its cognate antigen at 12 hours (see Fig. 2B), less than 10% of the administered minibody remains in the blood at 12 hours (see Fig. 2A).  Thus, the evidence tends to indicate that the ordinarily skilled artisan practicing a method of detecting CD8+ T-cells using a humanized OKT8 minibody in a cancer patient observe at least about 80% elimination of unbound antibody by no more than 12 hours after administration.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (WO2014025828) in view of Zhou et al. (Blood. 2012;120(22):4334-4342 and Supplemental pages 1-6) and Ho et al. (20110268656) as evidenced by Olafsen et al. (Semin Nucl Med 40:167-181, 2010) as applied to claims 2-5, 9 and 10 above, and further in view of Deri et al. (Nucl Med Biol. 2013 January ; 40(1): 3–14) as evidenced by Nagengast et al. (Cancer Res; 71(1); 143–53. 2010) and Vosjan et al. (Mol Cancer Ther; 11(4); 1017–25. 2012) (all cited on an IDS).

Certain teachings of Wu in view of Zhou and Ho as evidenced by Olafsen are described above.  

Moreover, Wu further teaches the following at paragraph 00105: “In certain embodiments, this application is practiced by radiolabeling the desired antibody fragment with various isotopes, such as Cu-64, Zr-89, F-l8 or Tc-99m, or adding a fluorescent molecule to the antibody fragment. This modified fragment is then injected into mice for PET, SPECT or fluorescent whole body imaging.”

However, Wu does not explicitly direct the ordinarily skilled artisan to practice a method of detecting a presence or absence of a CD8 as recited in instant claim 16 and 17 wherein the detectable marker is 89Zr.

With respect to using a minibody for imaging tumor associated cells, Ho teaches minibodies comprising detectable agents, such as 89Zr, are suitable for in vivo imaging modalities because they enable visualization of target cells within the topography of a subject's body, using a technique such as positron emission tomography (PET) (see paragraphs 65 and 82-84).

Moreover, Deri teaches that when it comes to immunoPET, the 89Zr isotope offers a number of advantages over the traditionally used 124I isotope, such as: being safer to handle, cheaper to produce, having a relatively low positron energy emissions, and, in turn, better imaging resolution (See page 2, 1st – 3rd paragraphs; page 3, 1st full paragraph).

With respect to labeling a minibody with 89Zr, the skilled artisan was well aware that small fragment of antibodies had been labeled with 89Zr and successfully used for antibody-based positron emission tomography (immunoPET).  

For example, Nangengast taught effective immunoPET imaging of VEGF expression in a human VEGF expressing xenograft mouse model system (see, e.g., the section entitled “Molecular tumor imaging using 89Zr-ranibizumab PET.”)  Given the dynamic changes in VEGF expression associated with treatment with sunitinib, Nangengast envisions “the need for noninvasive follow up in continuous as well as intermittent dosing schedules in the clinic to understand the effect of antiangiogenic treatment.” (see page 151, right col., last paragraph).  

Nangengast concludes: "The newly developed VEGF tracer can be clinically used and translate preclinical findings. Recently the first clinical trials have been initiated to visualize VEGF. 111In-bevacizumab visualized all known melanoma lesions in a feasibility study, even very small (1 cm) lesions (37). At this moment serial 89Zr bevacizumab VEGF-PET scans are performed to study the role of these scans during antiangiogenic treatment in renal cell carcinoma patients (38). When more rapid insight in the dynamic changes in VEGF response in the tumors is required at shorter intervals, 89Zr-ranibizumab offers an additional investigative opportunity.  In conclusion, 89Zr-ranibizumab-PET allows noninvasive dynamic and spatial in vivo visualization and quantification of VEGF signaling. 89Zr-ranibizumab-PET therefore has potential use for preclinical and clinical follow up, guidance of new treatment strategies, optimal dose finding, and exploration of drug combinations, to increase the benefit of antiangiogenic therapies.”

Similarly, Vosjan teaches effective immunoPET imaging of HGF expression in nude mice bearing U87 MG xenografts (see “Biodistribution study” Section starting on page 1020).  In the paragraph bridging pages 1023-24 Vosjan teaches, "On the basis of the achievements described herein we think clinical evaluation of either 1E2-Alb8 or 6E10-Alb8 is justified. In such studies, the use of 89Zr-immuno-PET might be of added value.  Taking the complexity of signal transduction routes into account, it is uncertain whether a relationship between imaging uptake and response will be seen in patients. What might be seen, however, is a good negative predictive value of imaging, which means that there will most probably be no response when there is no Nanobody uptake in the tumor. In such way imaging might be of value to enrich the patient population that might benefit from αHGF treatment.  In addition, imaging might be of value to assess the Nanobody dosage for optimal tumor targeting, the optimal schedule of Nanobody administration, and cross reactivity with normal tissues to anticipate toxicity.”  Thus, the teachings of Vosjan provide yet another example of successful use a 89ZR labeled antibody fragment for immunoPET.

Given the teachings of Wu in view of Zhou, Ho and Deri as evidenced by the knowledge in the art of using small fragments of antibodies labeled with 89Zr for immunoPET, it would have been obvious to one of ordinary skill in the art that the 89Zr isotope is an excellent option for labeling an anti-CD8 minibody for the purposes of immunoPET.  One of ordinary skill in the art would have been motivated to, and would have had a reasonable expectation of successfully preparing an 89Zr-labled anti-CD8 minibody given the many advantages of 89Zr for immunoPET as described by Deri and further given the successful use in the art of 89Zr labeled antibody fragments.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.  However, claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644